Mr. Justice Craig delivered the opinion of the court: It will be observed that in the order or judgment of April 5, 1897, the entire account of the receiver as to all moneys received and paid out was considered and passed upon by the court, and that after charging him with all moneys received and allowing him for all moneys properly paid out the court found that he had a balance of $1882.16 in his hands, to be paid out as the court might thereafter direct. So far as the receiver was concerned this was a final adjudication and would be conclusive on him unless he appealed or sued out a writ of error. But no appeal was taken or writ of error sued out. To whom the court should ultimately order the balance in the receiver’s hands paid was a matter of no consequence to him. He therefore cannot complain of the judgment of September 3, 1897, from which he appealed. The only remaining question to be considered is whether the judgment of September 3,1897, in which the court determined that the balance in the hands of the receiver should be paid to Hadfield, was erroneous as to the purchaser at the foreclosure sale, Chas. B. Eggleston. As a general rule, the mortgagor or owner of the equity of redemption, where there is no deficiency, is entitled to the possession of the premises, and to receive the rents, issues and profits, after the sale on foreclosure, until the time of redemption expires. (Davis v. Dale, 150 Ill. 239.) Here, Hadfield was the owner of the equity of redemption. At the foreclosure sale the mortgaged premises were sold for the entire amount of the mortgage debt and costs, except $227.54, for which a deficiency judgment was rendered. This deficiency judgment had been paid by the receiver, and he was credited for the amount in the judgment of April 5, 1897. Whatever amount of rents, therefore, was left in the hands of the receiver after the payment of the deficiency judgment, and such other disbursements as the court allowed in its judgment of April 5, 1897, properly belonged to Hadfield, as owner of the equity of redemption. The appellant Eggleston, the purchaser at the foreclosure sale, had no claim to the rents by virtue of his purchase. He purchased the property subject to all prior encumbrances upon it. He knew, or was bound to know, that his purchase would not ripen into a title until the expiration of fifteen months from the date of sale, and that during that period the owner of the equity of redemption was entitled to the possession and rents of the premises. Some importance seems to be placed on the fact that Hadfield, in his purchase of the premises, had assumed and agreed to pay the mortgage debt in question, and also a prior mortg-age on the premises of $20,000, running to Aaron B. Mead, trustee. If the holder of the prior mortgage had intervened in the foreclosure proceeding and prayed for any relief as against Hadfield, who had assumed the payment of the prior mortgage, the position of counsel might be regarded as plausible. But such was not the case. The holder of the prior mortgage has asked no relief nor is he here complaining of the judgment rendered by the court, and the purchaser at the mortgage sale cannot complain for him. Whatever liability Had-field may have assumed as purchaser of the equity of redemption of the premises in question may be enforced in an appropriate action, but we perceive no ground upon which appellants can call in question that liability in this proceeding. The judgment of the Appellate Court will be affirmed. Judgment affirmed.